Citation Nr: 1603766	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in rating decisions that assigned the effective date of service connection for a lumbosacral strain, and an increased disability rating.

2.  Entitlement to an effective date prior to July 29, 2010, for the assignment of a 20 percent disability rating for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  In a December 1964 rating decision, the RO denied the Veteran's claim for service connection for a back condition; although notified of the denial, the Veteran did not initiate an appeal.

2.  In an October 1986 rating decision, which it confirmed in February 1987, the RO again denied the Veteran's claim for service connection for a back condition.  The Veteran appealed the claim to the Board, which denied the claim in a February 1988 decision.

3.  In a December 1991 rating decision, the RO granted the Veteran's claim for service connection for a lumbosacral strain and assigned an effective date of September 28, 1989, the date on which an informal claim was received; although notified of the denial, the Veteran did not initiate an appeal.

4.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the December 1991 rating decision such that the outcome of the assignment of the effective date of September 28, 1989 for service connection for a lumbosacral strain would have been manifestly different but for the error.

5.  In the current appeal, the Veteran did not seek entitlement to an increased rating for his service-connected lumbosacral strain prior to his claim which VA received on July 29, 2010, and there is no factually ascertainable basis to conclude that his lumbosacral strain increased in severity within the year before VA received his claim.


CONCLUSIONS OF LAW

1.  The RO's December 1991 assignment of an effective date of September 28, 1989 in the grant of service connection for a lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The December 1991 rating decision that assigned an effective date of September 28, 1989 for the grant of service connection for a lumbosacral strain was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 4005 (West 2008); 7105 (West 2014); 38 C.F.R. §§ 3.104 (2008); 3.104, 3.105 (2015).

3.  The rating decisions that denied service connection for a back disorder are not subject to a claim of CUE because they were subsumed by the February 1998 Board denial of that issue.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400, 20.1104 (2015); Manning v. Principi, 16 Vet. App. 534 (2002); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998).

4.  An effective date earlier than July 29, 2010, for the award of a 20 percent rating for a lumbosacral strain, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the allegations of CUE, the United States Court of Appeals for Veterans Claims (Court) has held that the statute pertaining to CUE in a RO decision, 38 U.S.C.A. § 5109A, explicitly provides for reversing or revising an incorrect decision, and since CUE requests are not claims for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as holding VCAA inapplicable to an assertion that a RO decision contained CUE.)

With respect to the claim for entitlement to an earlier effective date for the assignment of a 20 percent disability rating for a lumbosacral strain, the duty to notify was satisfied by way of a letter sent to the Veteran in November 2010 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the November 2010 letter met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently adjudicated in a September 2009 rating decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis: Clear and Unmistakable Error (CUE)

The RO initially denied service connection for a back condition in December 1964, and the Veteran did not appeal that decision to the Board.  In an October 1986 rating decision, which it confirmed in February 1987, the RO again denied the Veteran's claim for service connection for a back condition.  The Veteran appealed the claim to the Board, which denied the claim in a February 1988 decision.

The Veteran contends that there is CUE in the rating decisions that denied service connection for his back disorder, assigned the effective date of service connection for a lumbosacral strain, and/or assigned an increased disability rating.  The RO initially granted service connection for the Veteran's lumbosacral strain, effective as of September 28, 1989, in a December 1991 rating decision.  The RO increased the Veteran's disability rating from noncompensable to 20 percent, effective July 29, 2010, in an October 19, 2010 rating decision.  In a February 2013 rating decision, the RO assigned a 10 percent rating effective as of March 9, 2010, while continuing the 20 percent rating as of July 29, 2010.

In November 2010, the Veteran responded that "the decision of October 19, 2010 should be reopened for an earlier effective date of 1982.  I have had this disability ever since the time when I was hit by a car....in 1982."  In December 2010, the Veteran requested an "earlier effective date for my back condition.  The condition has been with me ever since I had my car accident in 1960 or 1961."  In October 2011, he requested that VA "go back to 1985 for the Veteran's service connection for the back condition."  In December 2011, the Veteran stated that "When I got discharged in 1964 is when the VA should have started taking care of the problems I had from the accident."  In June 2012, the Veteran stated that:

[I] want to use the CUE claim for [the back] disability, which is for an Earlier Effective date for [the] service connection of Lumbosacral strain.

The error that we feel was made by the VA is that they did not go all the way back to when I was released from active duty in 1964.  The accident took place in the service back in December, 1960....From [separation from service] on I have tried to receive a service connected disability but have only gotten the VA to [go] back to 1989.

In his August 2013 notice of disagreement, the Veteran contends that the increased disability rating of 20 percent for his lumbosacral strain "should go back until 1964 when the accident happened.  His doctor said that in his opinion the problems that [the back strain] he has now, looks like it's an old injury that may go back to 1964."

In his March 2014 substantive appeal, the Veteran contends that "I believe a CUE has taken place and should be granted back to the date I originally filed in 1964."

In an April 2014 VA Form 646, the Veteran's representative asserts that:  "If we go back to Dec. of 1964, the claim for back strain, caused by the accident, was denied.  We feel that [a] diagnosis was missed at that time and we would request that the CUE be granted."

The Veteran's assertion of CUE in the December 1964 rating decision denying service connection for a back condition cannot support a reversal or revision of that rating decision because it was subsumed by the February 1988 Board decision, under the delayed subsuming doctrine.  The delayed subsuming doctrine holds that when a rating decision is not appealed to the Board, but the issue is later reviewed on the merits de novo by the Board, the unappealed rating decision is subsumed by the Board decision and may not be collaterally attacked via CUE.  See Manning v. Principi, 16 Vet. App. 534 (2002); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998); see also VAOPGCPREC 14-95.

Similarly, to the extent that the Veteran's contentions can also be interpreted as seeking CUE in the October 1986 and/or February 1987 rating decision(s), the Board holds that these decisions are likewise not subject to an assertion of CUE because they were directly subsumed by the February 1988 Board decision.  The subsuming doctrine holds that when a rating decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision via CUE because it has been "subsumed" by the Board's decision.  See 38 C.F.R. § 20.1104; see also Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).

In order to reverse a rating decision that has been subsumed by a Board decision, the Veteran must collaterally attack the Board decision.  Id.  Here, the RO specifically advised the Veteran and his representative of this in both the February 2013 rating decision and the February 2014 statement of the case.  To date, the Veteran has not filed a motion for CUE in the February 1988 Board decision, and, as such must be pled with specificity, the Board declines to infer a motion for CUE in the Board decision.  38 C.F.R. § 20.1404.

To the extent that the Veteran asserts CUE in the December 1991 rating decision granting service connection and assigning an effective date of September 28, 1989, the Board finds no CUE in that decision.  Specifically, the effective date was the date of a VA examination for an increased rating for the Veteran's service-connected left femur disability, wherein the examiner opined that the lumbosacral strain was secondary to the left femur disability.  As there was no pending claim for service connection for a back disorder at the time of the September 28, 1989 VA examination, and as that date was the earliest date on which the entitlement arose, the assignment of that effective date of service connection was proper, and not CUE.  38 C.F.R. §§ 3.105, 3.400(b)(2).

To the extent that the Veteran asserts CUE in the October 2010 rating decision that assigned a 20 percent disability rating for his lumbosacral strain as of July 29, 2010, the Board makes two findings.  First, his assertions that the 20 percent rating should pre-date the February 1988 Board decision denying service connection is covered by the subsuming doctrine discussed above.  Second, to the extent that the Veteran contends that the 20 percent rating should be assigned prior to July 29, 2010, but not prior to the February 1988 Board decision, the Board finds that this is the subject of the second issue adjudicated herein, and, as such, is not the proper subject of an allegation of CUE.  See Link v. West, 12 Vet. App. 39, 45 (1998); see also Best v. Brown, 10 Vet. App. 322, 325 (1997).  Therefore, the appeal is denied.

Analysis: Earlier Effective Date for the Assignment of a 20 Percent Rating

The Veteran contends that an effective date prior to July 29, 2010 is warranted for the award of a 20 percent disability rating for a lumbosacral strain.

The Veteran filed his claim for an increased rating for his lumbosacral strain on July 29, 2010, as indicated by the VA date stamp.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  Generally, the applicable regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a) (emphasis added).  This statutory provision is implemented by a regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of the increased rating to 20 percent is based on the date of VA's receipt of the claim.  Therefore, the July 29, 2010 effective date for the grant of a 20 percent rating for a lumbosacral strain is proper.

An exception to that rule regarding increased ratings applies under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability was present within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Here, the evidence of record does not provide factually ascertainable basis to conclude that the Veteran's service-connected lumbosacral strain increased in severity to 20 percent compensable within the year before VA received his July 29, 2010 claim.  Although the RO subsequently assigned a 10 percent rating for the Veteran's lumbosacral spine as of March 9, 2010, based on VA treatment record evidence of painful motion, there is no indication that a 20 percent rating was warranted at that time.  Likewise, there is no evidence that the painful motion had its onset within one year of the July 29, 2010 claim but prior to the March 9, 2010 VA treatment record.  Therefore, the claim for an earlier effective date than July 29, 2010 for the assignment of a 20 percent rating for a lumbosacral strain is denied.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5100(b)(2) requires that "an increase in a Veteran's service-connected disability must have occurred during the year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.")


ORDER

The appeal for CUE in rating decisions that denied service connection for a low back disorder, assigned the effective date of service connection for a lumbosacral strain, and/or assigned an effective date of an increased disability rating, is denied.

Entitlement to an effective date prior to July 29, 2010, for the grant of a
20 percent rating for a lumbosacral strain is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


